Wheeler, District Judge.
Paragraph 141 of the tariff’ act of 1883 provides for a duty on “cast, polished plate-glass, silvered, or looking-glass jilates, not exceeding ton by fifteen inches square, four cents per square foot,” etc., increasing the duty by the square foot, as they are made larger. Paragraph 142 provides:
“.But no looking-glass plates or plate-glass, silvered, when framed, shall pay a less rate of duty than that imposed upon similar glass of like doscrip*220tion not framed, but shall be liable to pay, in addition thereto, thirty per centum ad valorem upon such frames.”
Paragraph 143 imposes a duty upon—
“Porcelain and Bohemian glass, chemical glassware, painted glassware, stained 'glass, and all other manufactures of glass, or of which glass shall be the component material of chief value, not specially enumerated or provided for in this act, forty-five per centum ad valorem.”
This importation is of circular, cast, polished plate-glass plates, silvered, beveled, and framed. It has been assessed as a manufacture of glass, or of which glass is the component material -of chief value, at 45 per centum ad valorem. The protest raises the question as to whether it it comes under that paragraph or under paragraph 141. The record shows that these articles are used sometimes for table ornaments, and called “plateaus.” They also may be used for looking-glasses. The case is argued as if the clause “polished plate-glass, silvered, or looking-glass plates,” of paragraph 141, applies only to looking-glasses. But paragraph 140 provides a duty on “cast, polished plate-glass, unsilvered, not exceeding ten by fifteen inches square, three cents per square foot,” etc. That shows that cast, polished plate-glass may or may not be made into looking-glass plates. It may be unsilvered or silvered, or it may be looking-glass plates. These are, for certain purposes, looking-glass plates, but they come within the exact description of “cast, .polished plate-glass, silvered,” of paragraph 141; and also they are “framed,” within paragraph 142. They are, therefore, “manufactures of glass,” provided for in this act, and not “manufactures of glass, or of which glass shall be the component material of chief value,” not provided for. They should be assessed under paragraphs 141 and 142, and not under paragraph 143. Therefore the decision of the board of United States general appraisers is reversed.